DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
 
Response to Amendments
Because the 3/8/2022 claim amendment is responsive, the 35 USC 112(b) rejections as provided in the 12/16/2021 Final Action are withdrawn.
Status of Claims: Claims 1-11 and 21-29 are pending and subject to examination on the merits.

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered. Applicant asserts that the prior art of record fails to teach certain limitations of the claims as amended (remarks at 8). 
Because of those limitations, which are newly introduced, claims 1-11 and 21-29 fail to comply with the written description requirement and the enablement requirement of 35 USC 112. 

Examiner’s Comment
Claim 22 recites the phrase “wherein the generating of the ozone molecules are performed . . . .” The verb “are” should be changed to “is” because the verb corresponds to “the generating,” not “the ozone molecules.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “disposing the mask on a stage in a tool by a transport track” at line 3. This limitation is not supported by the specification and therefore constitutes new matter. Although the specification discloses a step of disposing the mask on a stage in a tool (see para. 0011, 0015, 0044, 0058), the specification fails to disclose such disposing step is performed “by a transport track.” Moreover, regarding the “transport track,” the specification merely discloses a “track system using handling equipment, which transfers the mask between the various operation stations in the mask treating system 100” (see para. 0019, 0026). Although the specification discloses using a “track system” for transferring the mask between various stations, the specification fails to disclose using the “track system” for disposing the mask on a stage in a tool.
Claim 1 recites “determining whether to treat the mask according to . . . a lifetime of the mask . . . ” at line 11-12. This limitation is not supported by the specification and therefore constitutes new matter. The specification merely states: “In some embodiments, the cleaning operation is also related to the life time, the transporting tracks, and other factors” (para. 0032). First, it’s unclear whose “life time” is being referred to in para. 0032, and it’s unclear what’s meant by “life time.” Indeed, the specification fails to disclose that “life time” in para. 0032 is referring to the life time “of the mask.” Second, para. 0032 merely discloses that the cleaning 
Claim 1 recites “determining whether to treat the mask according to . . . a condition of the transport track . . . ” at line 11-12. This limitation is not supported by the specification and therefore constitutes new matter. The specification merely states: “In some embodiments, the cleaning operation is also related to the life time, the transporting tracks, and other factors” (para. 0032). First, it’s unclear what’s meant by “condition,” as this term is not defined in the specification. Indeed, the specification fails to disclose that the transporting tracks actually have a “condition.” Second, para. 0032 merely discloses that the cleaning operation is related to the transporting tracks, without mentioning any relationship to the “condition” of those tracks. Third, the specification fails to disclose that the step of determining whether to treat the mask is according to this “condition.”
Claim 21 recites “determining whether to treat the mask according to . . . a lifetime of the mask . . . ,” just like claim 1, and so claim 21 is rejected for failing to comply with the written description requirement for the same reasons provided above.
Claim 21 recites “determining whether to treat the mask according to . . . a condition of the transport track . . . ,” just like claim 1, and so claim 21 is rejected for failing to comply with the written description requirement for the same reasons provided above.
Claim 26 recites “operating a tool to clean the mask in response to the mask as failing to meet a manufacturing requirement according to . . . a lifetime of the mask . . . ” at line 8-10. This limitation is not supported by the specification and therefore constitutes new matter. The specification merely states: “In some embodiments, the cleaning operation is also related to the life time, the transporting tracks, and other factors” (para. 0032). First, it’s unclear whose “life 
Claim 26 recites “operating a tool to clean the mask in response to the mask as failing to meet a manufacturing requirement according to . . . a condition of the transport track . . . ” at line 8-10. This limitation is not supported by the specification and therefore constitutes new matter. The specification merely states: “In some embodiments, the cleaning operation is also related to the life time, the transporting tracks, and other factors” (para. 0032). First, it’s unclear what’s meant by “condition,” as this term is not defined in the specification. Indeed, the specification fails to disclose that the transporting tracks actually have a “condition.” Second, para. 0032 merely discloses that the cleaning operation is related to the transporting tracks, without mentioning any relationship to the “condition” of those tracks. Third, the specification fails to disclose that the mask failing to meet a manufacturing requirement is according to a condition of the transport track.
Claims 2-11, 22-25, and 27-29 are also rejected because they depend on claims 1, 21, and 26, respectively.

Claims 1-11 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Claim 1 recites “determining whether to treat the mask according to . . . a lifetime of the mask . . . ” at line 11-12. This limitation is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. The specification merely states: “In some embodiments, the cleaning operation is also related to the life time, the transporting tracks, and other factors” (para. 0032). First, it’s unclear whose “life time” is being referred to in para. 0032, and it’s unclear what’s meant by “life time.” Indeed, the specification fails to disclose that “life time” in para. 0032 is referring to the life time “of the mask.” Second, the specification fails to disclose how to determine this “life time” and how to determine whether to treat the mask according to this “life time.” Thus, in consideration of the factors and the disclosures of the present application, the claim limitation of “determining whether to treat the mask according to . . . a lifetime of the mask . . . ” is not enabled without a due experimentation..
Claim 1 recites “determining whether to treat the mask according to . . . a condition of the transport track . . . ” at line 11-12. This limitation is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. The specification the cleaning operation is also related to the life time, the transporting tracks, and other factors” (para. 0032). First, it’s unclear what’s meant by “condition,” as this term is not defined in the specification. Indeed, the specification fails to disclose that the transporting tracks actually have a “condition.” Second, the specification fails to disclose how to determine this “condition” of the transport track and how to determine whether to treat the mask according to this “condition.” Thus, in consideration of the factors and the disclosures of the present application, the claim limitation of “determining whether to treat the mask according to . . . a condition of the transport track . . . ” is not enabled without a due experimentation.
Claim 21 recites “determining whether to treat the mask according to . . . a lifetime of the mask . . . ,” just like claim 1, and so claim 21 is rejected for failing to comply with the enablement requirement for the same reasons provided above.
Claim 21 recites “determining whether to treat the mask according to . . . a condition of the transport track . . . ,” just like claim 1, and so claim 21 is rejected for failing to comply with the enablement requirement for the same reasons provided above.
Claim 26 recites “operating a tool to clean the mask in response to the mask as failing to meet a manufacturing requirement according to . . . a lifetime of the mask . . . ” at line 8-10. This limitation is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. The specification merely states: “In some embodiments, the cleaning operation is also related to the life time, the transporting tracks, and other factors” (para. 0032). First, it’s unclear whose “life time” is being referred to in para. 0032, and it’s unclear what’s meant by “life time.” Indeed, the specification fails to disclose that “life time” in para. 0032 is referring to the life time “of the mask.” Second, the specification fails to disclose how to 
Claim 26 recites “operating a tool to clean the mask in response to the mask as failing to meet a manufacturing requirement according to . . . a condition of the transport track . . . ” at line 8-10. This limitation is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. The specification merely states: “In some embodiments, the cleaning operation is also related to the life time, the transporting tracks, and other factors” (para. 0032). First, it’s unclear what’s meant by “condition,” as this term is not defined in the specification. Indeed, the specification fails to disclose that the transporting tracks actually have a “condition.” Second, the specification fails to disclose how to determine this “condition” of the transport track. Third, the specification fails to disclose how the mask failing to meet a manufacturing requirement is according to this “condition” of the transport track. Thus, in consideration of the factors and the disclosures of the present application, the claim limitation of “operating a tool to clean the mask in response to the mask as failing to meet a manufacturing requirement according to . . . a condition of the transport track . . . ” is not enabled without a due experimentation.
Claims 2-11, 22-25, and 27-29 are also rejected because they depend on claims 1, 21, and 26, respectively.

Claims 1-11 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the treating” at line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the treating comprising: filling an oxygen gas in a space between the pellicle and the substrate in response to the mask as being deemed disqualified” at line 14-15. It’s unclear if and how this limitation of “the mask as being deemed disqualified” is related to the limitation of “determining whether to treat the mask according to the count of exposure operations, a lifetime of the mask, a condition of the transport track and a result of the quality check” recited earlier at line 11-13. According to the specification at para. 0036-37, at block or step 304, the mask is checked to see if it meets the manufacturing requirements by checking various criteria, such as the information about the defects, and the wafer exposing operation count. Therefore, for examination purpose, “the mask as being deemed disqualified” is interpreted as a conclusion or a result of performing the step of “determining whether to treat the mask according to the count of exposure operations, a lifetime of the mask, a condition of the transport track and a result of the quality check.”
Claim 21 recites “the treating” at line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “the treating comprising . . . the first radiation generating ozone molecules within the tool to clean the mask in response to the mask as failing to meet a manufacturing requirement” at line 13-17. It’s unclear if and how this limitation of “the mask as 
Claim 21 recites “performing an in-situ photolithography operation . . . in response to the mask as meeting the manufacturing requirement” at line 18-20. It’s unclear if and how this limitation of “the mask as meeting the manufacturing requirement” is related to the step of treating the mask as recited at line 13-17. The specification discloses that to make sure the mask meets the manufacture requirement, the mask is scheduledly cleaned (see para. 0001, 0011). Therefore, for examination purpose, “the mask as meeting the manufacturing requirement” is interpreted as the conclusion or the result achieved by performing the mask treating step recited at lines 13-17.
Claims 2-11 and 22-25 are also rejected because they depend on claims 1 and 21, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714